UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6680


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT GLENN FORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:10-cr-00083-AWA-FBS-1; 2:13-cv-00534-AWA)


Submitted:   November 30, 2016            Decided:   December 14, 2016


Before WILKINSON and KEENAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Mallory Kent, LAW OFFICE OF WILLIAM MALLORY KENT,
Jacksonville, Florida, for Appellant.   Melissa Elaine O’Boyle,
Alan Mark Salsbury, Assistant United States Attorneys, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert     Glenn          Ford    seeks     to    appeal     the     district         court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                    The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.               28   U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief    on    the      merits,       a   prisoner         satisfies     this    standard      by

demonstrating            that    reasonable           jurists     would        find    that     the

district       court’s        assessment        of     the    constitutional          claims    is

debatable      or     wrong.           Slack    v.     McDaniel,        529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and     that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Ford has not made the requisite showing.                          Accordingly, we deny a

certificate         of     appealability          and        dismiss     the     appeal.         We

dispense       with       oral     argument          because      the    facts        and     legal




                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3